[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the court on defendant's motion to dismiss.
The motion was originally heard by this court in 1989. The file was misplaced and in 1991  the parties ordered a transcript which was presented to the court.
Recently, the file was located in Bridgeport and forwarded to the undersigned for a memorandum of decision. The court has now reviewed, in detail, the transcript and all of the exhibits and renders its findings and decision.
The evidence is conclusive, to the court, that the defendant has sustained his burden of proof concerning the motion to dismiss. The claim that he no longer lived at 45B Monroe Street on November 5, 1987. In fact, the evidence is overwhelming that the defendant moved out on September 15, with no intention of maintaining two residences.
His lease at 45B Monroe had expired; West End Moving and Storage moved his belongings on September 15, 1987; the CT Page 1141 apartment was inspected on November 2, 1987 and indicated a vacation dated of 10-31-87; a change of address card was sent to the Postal Department on 9-17-87; the new lease commenced on 8-5-87.
All of the above factors have convinced the court that there has been a defective service of process.
There is no indication that after moving on September 15, 1987, the defendant intended to maintain dual residences.
Motion to dismiss is granted.
MIHALAKOS, JUDGE